Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 16, 2020

                                     No. 04-20-00376-CV

                      UNITED INDEPENDENT SCHOOL DISTRICT,
                                    Appellant

                                               v.

                                  IMPACTO MEDIA, INC.,
                                        Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2019-CVH-001030-D3
                           Honorable Sid L. Harle, Judge Presiding


                                        ORDER

       Appellee has been granted two previous extensions to file its brief, the latest until
October 16, 2020. Each extension was granted to allow the parties to reach a resolution in the
underlying suit. On October 15, 2020, appellee filed an unopposed third motion to extend
appellee's deadline to file its brief. The motion is GRANTED and appellee's brief is due no later
than October 23, 2020.



                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court